                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                 3:18-cv-472-FDW-DSC


 UNITED STATES OF AMERICA ex rel.
 LINNETTE RICHARDS and STATE OF
 NORTH CAROLINA ex rel. LINNETTE
 RICHARDS,

                          Plaintiffs,                               UNDER SEAL

                  vs.                                                  ORDER

 KARE PARTNERS LLC, COMPREHAB
 LLC, ADI KHINDARIA and MICHAEL
 HUCKINS,

                          Defendants.


       THIS MATTER is before the Court on the United States’ and State of North Carolina’s

Notice of Election to Decline Intervention and Motion to Unseal Complaint (Doc. 25). The

United States and the State of North Carolina, having declined to intervene in this action

pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B) and N.C.G.S. § 1-608(b)(4)(b), the

Court orders as follows:

       IT IS ORDERED that,

       1.        The Complaint (Doc. No. 2), the United States’ and the State of North Carolina’s

Notice of Election to Decline Intervention and Motion to Unseal Complaint (Doc No. 25), and

this Order be unsealed;

       2.        If Relator elects to proceed with this action pursuant to 31 U.S.C. § 3730(c)(3)

and/or N.C.G.S. § 1-609(f), Relator shall serve the Complaint on Defendants within ninety days

of this Order;



      Case 3:18-cv-00472-FDW-DSC Document 26 Filed 03/31/21 Page 1 of 2
       3.      All other contents of the Court’s file in this action remain under seal and shall not

be made public or served upon the Defendants, except for the Complaint, this Order and the

Governments’ Notice of Election to Decline Intervention and Motion to Unseal Complaint,

which the Relator will serve upon the Defendants only after service of the Complaint;

       4.      The seal be lifted as to all other matters occurring in this action after the date of

this Order;

       5.      The parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States and the State of North Carolina, as provided for

in 31 U.S.C. § 3730(c)(3) and N.C.G.S. § 1-609(f). The United States and the State of North

Carolina may order any deposition transcripts and are entitled to intervene in this action for good

cause at any time;

       6.      The parties shall serve all notices of appeal upon the United States and the State

of North Carolina;

       7.      All orders of this Court shall be sent to the United States and the State of North

Carolina; and that

       8.      Should the Relator or the Defendants move that this action be dismissed or this

action is settled or otherwise discontinued, the Court will solicit the written consent of the United

States and the State of North Carolina before ruling.

       SO ORDERED.

                                      Signed: March 31, 2021




                                                  2

      Case 3:18-cv-00472-FDW-DSC Document 26 Filed 03/31/21 Page 2 of 2
